SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 14)* MutualFirstFinancial, Inc. (Name of Issuer) Common Stock, Par Value $0.01 per share (Title of Class of Securities) 62845B 104 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which could alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 CUSIP NO. 62845B 104 1 NAMES OF REPORTING PERSONS MutualBank Employee Stock Ownership and 401(k) Plan (formerly the Mutual Savings Bank Employee Stock Ownership Plan) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Not applicable NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 451,946 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.2% 12 TYPE OF REPORTING PERSON EP Page 2 of 6 CUSIP NO. 62845B 104 ITEM 1(a) NAME OF ISSUER: MutualFirst Financial, Inc. ITEM 1(b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 110 E. Charles Street Muncie, Indiana 47305-2400 ITEM 2(a) NAME OF PERSON FILING: MutualBank Employee Stock Ownership and 401(k) Plan (the "KSOP") ITEM 2(b) ADDRESS OF PRINCIPAL BUSINESS OFFICE: The business address of the KSOP is: c/o MutualFirst Financial, Inc. 110 E. Charles Street Muncie, Indiana 47305-2400 ITEM 2(c) CITIZENSHIP: Not applicable. ITEM 2(d) TITLE OF CLASS OF SECURITIES Common stock, par value $.01 per share (the "Common Stock") ITEM 2(e) CUSIP NUMBER: 62845B 104 ITEM 3 IF THIS STATEMENT IS FILED PURSUANT TO SECTION 240.13d-1(b) OR 240.13d-2(b) or (c), CHECK WHETHER THE PERSON FILING IS A: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [] An investment adviser in accordance with Section 240.13d-1(b)(1)(ii)(E); (f) [X ] An employee benefit plan or endowment fund in accordance with Section 240.13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with Section 240.13d-1(b)(1)(ii)(G); (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j)
